                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ALFREDO RADES-SUAREZ,                    :
         Petitioner                      :
                                         :             No. 1:19-cv-1946
             v.                          :
                                         :             (Judge Kane)
WARDEN CLAIR DOLL,                       :
         Respondent                      :

                                      ORDER

      AND NOW, on this 22nd day of January 2020, in accordance with the Memorandum

issued concurrently with this Order, IT IS ORDERED THAT:

      1. Petitioner’s petition for a writ of habeas corpus pursuant to 28 U.S.C.
         § 2241 (Doc. No. 1) is DENIED WITHOUT PREJUDICE to Petitioner’s right to
         file another petition should his detention become arbitrary or unreasonable; and

      2. The Clerk of Court is directed to CLOSE the above-captioned case.


                                                       s/ Yvette Kane
                                                       Yvette Kane, District Judge
                                                       United States District Court
                                                       Middle District of Pennsylvania
